Case
   Case
     3:13-cr-03911-JLS
        4:19-mj-00486 Document
                       Document151Filed
                                    Filed
                                        on06/13/14
                                           03/22/19 PageID.163
                                                    in TXSD Page
                                                               Page
                                                                 1 of18of 7



                                                                       United States Courts
                                                                     Southern District of Texas
                                                                              FILED
                                                                          March 22, 2019
                                                                                   
                                                                   David J. Bradley, Clerk of Court




                                                            4:19mj0486
Case
   Case
     3:13-cr-03911-JLS
        4:19-mj-00486 Document
                       Document151Filed
                                    Filed
                                        on06/13/14
                                           03/22/19 PageID.164
                                                    in TXSD Page
                                                               Page
                                                                 2 of28of 7
Case
   Case
     3:13-cr-03911-JLS
        4:19-mj-00486 Document
                       Document151Filed
                                    Filed
                                        on06/13/14
                                           03/22/19 PageID.165
                                                    in TXSD Page
                                                               Page
                                                                 3 of38of 7
Case
   Case
     3:13-cr-03911-JLS
        4:19-mj-00486 Document
                       Document151Filed
                                    Filed
                                        on06/13/14
                                           03/22/19 PageID.166
                                                    in TXSD Page
                                                               Page
                                                                 4 of48of 7
Case
   Case
     3:13-cr-03911-JLS
        4:19-mj-00486 Document
                       Document151Filed
                                    Filed
                                        on06/13/14
                                           03/22/19 PageID.167
                                                    in TXSD Page
                                                               Page
                                                                 5 of58of 7
Case
   Case
     3:13-cr-03911-JLS
        4:19-mj-00486 Document
                       Document151Filed
                                    Filed
                                        on06/13/14
                                           03/22/19 PageID.168
                                                    in TXSD Page
                                                               Page
                                                                 6 of68of 7
Case
   Case
     3:13-cr-03911-JLS
        4:19-mj-00486 Document
                       Document151Filed
                                    Filed
                                        on06/13/14
                                           03/22/19 PageID.169
                                                    in TXSD Page
                                                               Page
                                                                 7 of78of 7
Case 4:19-mj-00486 Document 1 Filed on 03/22/19 in TXSD Page 8 of 8
